Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 1 of 67

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASK MANAGEMEN'T TRACK DESIGNATION FORM

ANDRE SUTTON : CIVIL ACTION

Vv.
CITY OF PHILADELPHIA, et al : NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Farm in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of canrt and serve on
the plaintiff’ and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus ~- Cases brought under 28 U.S.C. § 2241 through § 2255, ¢ }

(b) Social Security — Cases requesting review of a decision of the Secretary of IJealth
and Human Services denying plaintiff Social Security Benefits. ()

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(c) Special Management -- Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (Sec reverse side of this form for a detailed explanation of special

 

 

management cases.) ( )
(f) Standard Management -- Cases that do not fall into any one of the other tracks. (X)
March 5, 2020 James A. Wells, Esquire = Plaintiff 7
Date Attorney-at-law Attorney for
215-567-7955 215-567-6809 james@gayandchacker.com
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 2 of 67

JS 44 (Rev, 02/19)

purpose of initiating the civil docket sheet

CIVIL COVER SHEET

The JS 44 civil cover sheel and the information contained herein neither replace nor suppicment the filing and service of pleadings or other papers as required by law, execpt as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of (he Clerk of Court for the

SEL INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

L

(a) PLAINTIFFS

SUTTON, ANDRE

(b) County of Residence of First Listed Plaintiff

Philadelphia

(EXCEPT IN US. PLAINTIFF CASES)

(c) Altorncys (Firm Name, Address, and Telephone Number)

James A. Wells, Esq., Gay & Chacker, P.C.
1731 Spring Garden St., Phila., PA 19130 (215) 567-7955

DEFENDANTS

NOTE:

Attorneys (If Known)

 

CITY OF PHILADELPHIA, et al
(SEE ATTACHED LIST)

County of Residence of First Listed Defendant

Philadelphia

(IN U.S. PLAINTIFD CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED,

 

II. BASIS OF JURISDICTION (Place an “XN” in Qne Box Only)

a

0

[| US, Government
Plaintiff

2 U.S. Government
Defendant

% 3 Federal Question

(U.S. Governnient Not a Party)

(14 Diversity

(Indicate Citizenship of Parties in ltem HD

 

IV. NATURE OF SUIT (Place an “x” in One Box Only)

(For Diversity Cases Only)

Foreign Country

I. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box for Plaintiff

and One Box for Defendant)

PTF DEF PTF DEF
Citizen of This State 01 © | Incorporated or Principal Place o4 04
of Business In This State
Citizen of Another State 12 1 2° Incorporated and Principal Place a5 m5
of Business In Another State
Citizen or Subject of a qo 3 O 3 Foreign Nation 06 O86

Click here for: Nuture of Suit Code Deseriptions.

 

 

OTHER STATUTES ]

 

 

 

 

 

 

 

 

 

| CONTRACT. TORTS FORFEITURE/PENALTY BANKRUPTCY
O 110 Insurance PERSONAL INJURY PERSONAL INJURY = {0 625 Drug Related Seizure O 422 Appeal 28 USC 158 0 375 False Claims Act
0} 120 Marine G 310 Airplane © 365 Personal Injury - of Property 21 USC 88! | 423 Withdrawal O 376 Qui Tam (31 USC
O 130 Miller Act 315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729{a))
OD 140 Negotiable Instrument Liability 0 367 Health Care/ 0 400 State Reapportionment
(1 150 Recovery of Overpayment | {7 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 17 410 Antitrust
& Enforcement of Judgment Slander Petsonal Injury O 820 Copyrights © 430 Banks and Banking
O ISI Medicare Act 3 330 Federal Employers’ Product Liability O 830 Patent 0 450 Commerce
1 152 Recovery of Defaulted Liability 7 368 Asbestos Personal 1 835 Patent - Abbreviated 1 460 Deportation
Student Loans G&D 340 Marine Injury Product New Drug Application O 470 Racketeer Influenced and
(Excludes Veterans) O 345 Marine Product Liability O 840 Trademark Corrupt Organizations
(7 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY TT 480 Consumer Credit
of Veteran’s Benefits J 350 Motor Vehicle O 370 Other Fraud © 710 Pair Labor Standards 0 861 HIA (1395ff) CO) 485 Telephone Consumer
(7 160 Stockholders’ Suits 0 355 Motor Vehicle O 371 Truth in Lending Act OF 862 Black Lung (923) Protection Act
O 190 Other Contract Product Liability O 380 Other Personal O 720 Labor/Management © 863 DIWC/DIWW (405(g)) | 490 Cable/Sat TV
195 Contract Product Liability | 360 Other Personal Property Damage Relations O 864 SSID Title XVI (J 850 Securities/Commodities/
J 196 Franchise Injury 1 385 Property Damage 1 740 Railway Labor Act 1 865 RSI (405(z)) Exchange
OF 362 Personal Injury - Product Liability 1 751 Family and Medical = &90 Other Statutory Actions
Medical Malpractice __| Leave Ack O 891 Agricultural Acts
| REAL PROPERTY CIVIL RIGHTS FRISONER PETITIONS | 790 Other Labor Litigation FEDERAL TAX SUITS 893 Environmental Matters
O 210 Land Condemnation &% 440 Other Civil Rights Habeas Corpus: 791 Employee Retirement O 870 Taxes (U.S. Plaintiff © 895 Frecdom of Information
© 220 Foreclosure 3 441 Voting 1 463 Alicn Detainee Income Sceurity Act or Defendant) Act
(1 230 Rent Lease & Ejectment iF 442 Employment 1 510 Motions to Vacate 1 871 [RS—Third Party 1 896 Arbitration
240 Torts to Land 3 443 Housing/ Sentence 26 USC 7609 O 899 Administrative Procedure
O 245 Tort Product Liability Accommodations {J 530 General Act/Review or Appeal of
[7 290 All Other Real Property O 445 Amer. w/Disabilities =] 535 Death Penalty IMMIGRATION Agency Decision
Employment Other: O 462 Naturalization Application O 950 Constitutionality of
(J 446 Amer. w/Disabilitics -](1 540 Mandamus & Other | 465 Other Immigration Slate Statutes
Other 7 $50 Civil Rights Actions
OD 448 Education 0 555 Prison Condition
0 560 Civil Detainee -

 

 

Conditions of
Confinement

 

 

 

 

V. ORIGIN (Place an “X” in One Box Only)

MI

VI. CAUSE OF ACTION

Original
Proceeding

VII. REQUESTED IN

COMPLAINT:

O2 Removed from
State Court

oO 3

42 U.S.C. 1983

Remanded from
Appellate Court

O 4 Reinstated or
Reopened

O 5 Transterred from
Another District
(specify)

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

0 6 Multidistrict
Litigation -
Transfer

O 8 Multidistrict
Litigation -
Direct File

 

Civil
qo

Rights

 

Bricf deseription of causc:

CHECK IF THIS TS A CLASS ACTION

UNDER RULE 23, F.R.Cv.P,

VII. RELATED CASE(S)

IF ANY

DATE
03/05/2020
FOR OFFICE USE ONLY

RECEIPT #

(See instructions)

AMOUNT

an

JUDGE _ <

DEMAND $
$1,000,000.00

? <=

a

SIGNATURE UF ATTORNEY OF RECORD

APPLYING IFP

JUDGE

CHECK YES only if demanded in complaint:

JURY DEMAND:

DOCKET NUMBER

MAG, JUDGE

WW Yes ONo
Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 3 of 67

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DEFENDANT LIST

CITY OF PHILADELPHIA

and
OFFICER REGINALD GRAHAM,
(BADGE #6214), individually and
as a Police Officer for the City of
Philadelphia,

and
OFFICERCARLOS BUITRAGO,
(BADGE # unknown), individually
and as a Police Officer for the City of
Philadelphia,

and
PHILADELPHIA DISTRICT
ATTORNEY’S OFFICE,

and
DISTRICT ATTORNEY SETH
WILLIAMS, individually and as the
City of Philadelphia District Attorney

and
ASSISTANT DISTRICT ATTORNEY
JENNIFER LEONARDIS,
individually and as Assistant District
Attorney for the City of Philadelphia
Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 4 of 67

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM

(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

1001 W. Girard Avenue, J Bldg. Apt 307, Philadelphia, PA 19123
Address of Defendant; ©/0 Law Department 1515 Arch Street, 14th Floor, Philadelphia, PA 19107
Philadelphia, PA

Address of Plaintiff:

 

 

Place of Accident, Incident or Transaction: _

 

RELATED CASE, IF ANY:
Case Number: __ _ Judge: Date Terminated:

Civil cases are deemed related when Yes is answered to any of the following questions:

|. Is this case related to property included in an earlier numbered suit pending or within one year Yes [_] No| 7 |
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [| No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [| No
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [| No

case filed by the same individual?

I certify that, to my knowledge, the within case (is / (7 is not related to any case now pending or within one year previously terminated action in
this court except as noted above. a >)

03/05/2020 pte 72941

DATE:

 

a ” Atforney-at-Law / Pro Se Plaintiff Attorney 1D. # (if applicable)

 

 

CIVIL: (Place a V in one category only)

Federal Question Cases: Diversity Jurisdiction Cases:

A, B.
CO] 1 Indemnity Contract, Marine Contract, and All Other Contracts [} 1. Insurance Contract and Other Contracts
CL] 2. FELA [] 2. Airplane Personal Injury
[] 3. Jones Act-Personal Injury CL] 3. Assault, Defamation
Cl 4. Antitrust CI 4. Marine Personal Injury
[|] 5. Patent [1] 5. Motor Vehicle Personal Injury
[_] 6. Labor-Management Relations [] 6. Other Personal Injury (Please specify):
7. Civil Rights [] 7. Products Liability
[_] 8. Habeas Corpus [] 8. Products Liability — Asbestos
i. 9. Securities Act(s) Cases [] 9. All other Diversity Cases

10. Social Security Review Cases (Please specify): ee
[-] 1. All other Federal Question Cases

(Please specify): _

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

James A. Wells, Esquire

, counsel of record or pro se plaintiff, do hereby certify:

Lv | Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[ | Relief other than monetary damages is sought.

03/05/2020 FP Sutin ioe 72941

DATE: =
- Altorney-at-Law / Pro Se Plaintiff Attorney ID. # (if applicable)

 

_—

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ. 609 (5/2018)

 
Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 5 of 67

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANDRE SUTTON

V.
JURY TRIAL DEMANDED
CITY OF PHILADELPHIA :
and : Civil Action No.
OFFICER REGINALD GRAHAM, :
(BADGE #6214), individually and
as a Police Officer for the City of
Philadelphia,
and
OFFICERCARLOS BUITRAGO,
(BADGE # unknown), individually
and as a Police Officer for the City of
Philadelphia,
and
PHILADELPHIA DISTRICT
ATTORNEY’S OFFICE,
and
DISTRICT ATTORNEY SETH
WILLIAMS, individually and as the
City of Philadelphia District Attorney
and
ASSISTANT DISTRICT ATTORNEY
JENNIFER LEONARDIS,
individually and as Assistant District
Attorney for the City of Philadelphia

COMPLAINT
Plaintiff, Andre Sutton (““Mr. Sutton”), by and through his attorneys, Gay &
Chacker, P.C., hereby asserts the following Complaint against defendants, Police Officer
Reginald Graham (“defendant Graham’’), Police Officer Carlos Buitrago (“defendant
Buitrago”), Assistant District Attorney Jennifer Leonardis (“defendant Leonardis”),

District Attorney Seth Williams (“defendant Williams”), the City of Philadelphia
Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 6 of 67

(“City”), and the Philadelphia District Attorney’s Office (““DAO”)(collectively
“defendants”).

1. Plaintiff brings this action under 42 U.S.C. §1983 seeking redress for the
extraordinary misconduct of the two Philadelphia Police Officer defendants, in particular,
the arresting police officer in this case, defendant Graham, as well as the actions or
inaction of his fellow officer, defendant Buitrago, who in order to make their case against
Mr. Sutton fabricated and misrepresented the information provided to authorities and in
Court under oath which was used as a basis for probable cause to arrest and prosecute
Mr. Sutton.

a The actions and conduct of the defendant officers were the result of
policies, practices, customs, and deliberate indifference on the part of defendant City of
Philadelphia, including the failure to take disciplinary and remedial action against the
defendant officers and other Philadelphia police officers despite documented records of
misconduct and abuses of authority.

3. Plaintiff also seeks redress for the intentional withholding of exculpatory
evidence on the part of defendant Leonardis that resulted in plaintiff's wrongful
conviction and unlawful imprisonment. Defendant Leonardis knew that defendant officer
Graham, prior to bringing charges and testifying against Mr. Sutton, engaged in corrupt
and dishonest conduct in connection with his official duties. Further, upon information
and belief, defendant Leonardis knew that defendant Graham was on a “Do Not Call
List” secretly maintained by the DAO that identified officers who had previously
engaged in corrupt and dishonest conduct. The suppression of this exculpatory evidence

was the result of policies, practices, customs, and deliberate indifference on the part of
Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 7 of 67

defendants City of Philadelphia, defendant District Attorney Seth Williams and the
Philadelphia District Attorney’s Office including the deliberate and widespread practice
of withholding such exculpatory evidence from citizens charged with criminal offenses.
Jurisdiction
4. This action is brought pursuant to 42 U.S.C. §1983. Jurisdiction is
founded upon 28 U.S.C. §§1331 and 1343(1), (3), (4) and the aforementioned statutory
provision. Plaintiff further invokes the supplemental jurisdiction of this Court under 28

U.S.C. §1367(a) to adjudicate state law claims.

Parties
5. Plaintiff Andre Sutton is an adult resident of Philadelphia, Pennsylvania.
6. Defendant City of Philadelphia is a municipality of the Commonwealth of

Pennsylvania and owns, operates, manages, directs and controls the Philadelphia Police
Department, which employs Defendants Graham and Buitrago. The City also owns,
operates, manages, directs and controls the Philadelphia District Attorney’s Office, which
employs defendants Williams and Leonardis.

7. At all relevant times, defendants Graham and Buitrago (hereinafter “the
defendant officers”) were police officers for the Philadelphia Police Department,
assigned to the narcotics unit, and acting under color of state law. The defendant officers
are being sued in their individual and official capacities.

8. Defendant DAO is responsible for the prosecution of criminal cases in the
City of Philadelphia and employs, trains and supervised the attorneys assigned to the

prosecution of criminal cases, including defendant Leonardis.
Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 8 of 67

9. At all relevant times, defendant Williams was the Philadelphia District
Attorney acting under color of state law. Defendant Williams is being sued in his
individual and official capacity as District Attorney of Philadelphia.

10. At all relevant times, defendant Leonardis was an Assistant District
Attorney for the City of Philadelphia’s District Attorney’s Office acting under color of
state law. Defendant Leonardis is being sued in her individual capacity and her official
capacity as Assistant District Attorney.

11. At all relevant times, all defendants were acting in concert and conspiracy
and their actions deprived the plaintiff of his constitutional and statutory rights.

12. At all times relevant to this Complaint, all defendants acted under color of

 

state law.
Factual Allegations
Defendant Graham’s History of Corruption and Misconduct
13. For more than twenty years, Philadelphia police officers assigned to

various narcotics units have engaged in a pattern and practice of securing search warrants
based on fraud and misrepresentation, the misuse of informants, the improper execution
of search warrants, the falsification of evidence, the destruction and theft of personal
property, improper use of force, coercion and related misconduct.

14, In December 2013, defendant Graham himself became the subject of a
federal investigation into police wrongdoing and corruption involving himself and several
members of his Narcotic Field Unit (NFU) squad he worked since September 2000.

15. According to an Internal Affairs Division (IAD) investigation, defendant

Graham went to the Federal Bureau of Investigation (FBJ), unsolicited, on November 25,
Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 9 of 67

2013 to provide his knowledge regarding his fellow NFU police officers under
investigation for several alleged crimes against citizens who were targeted by these NFU
officers employing various unconstitutional acts including but not limited to robbery,
excessive force, unlawful arrests and perjury. A true and correct copy of IAD
investigation #14-1404 is attached hereto as Exhibit “A”.

16. | Unbeknownst to defendant Graham at the time of the federal investigation
he was himself implicated as a party to criminal conduct by former police officer Jeffrey
Walker.

17. Jeffrey Walker alleged that defendant Graham participated in stealing
money during a drug investigation of a house at 7408 Brockton Road, Philadelphia, PA
on January 21, 2005 where defendant Graham was acting as lead investigator.

18. Jeffrey Walker, who became a cooperating witness for the federal
government in 2014, stated that he participated in stealing money with defendant Graham
on narcotic investigations when they worked together in the NFU squad.

19, Specifically, in the Brockton Road job, Jeffrey Walker stated that
defendant Graham and Walker searched a vehicle where Walker found money in the
trunk of the vehicle and gave a portion of the money to defendant Graham. Jeffrey
Walker further informed the authorities that defendant Graham and Walker split the
money stolen from the trunk of the vehicle.

20. In 2014, defendant Graham was interviewed by a federal Polygraph
Examiner who administered a polygraph examination of defendant Graham concerning
an investigation of 5 former partners who defendant Graham worked with in the NFU

squad, including Jeffrey Walker, the Sergeant and the two police officers involved in the
Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 10 of 67

Brockton road job who were in the room with the Sergeant counting the money that was
turned in that day. A true and correct copy of the Polygraph Examination Report is
attached as Exhibit “B”.

21. During the Polygraph Examination, defendant Graham was asked the
following questions: “A. Did you steal that money from Brockton Road? B. Did you
take that money from Walker?” Defendant Graham answered “No” to both questions.

22. Defendant Graham failed the Polygraph Examination where the
investigator indicated “Deception Indicated” for both answers and Defendant Graham
thereafter admitted that he lied.

23. On October 28, 2016, the Philadelphia Police Department charged
defendant Graham with “Conduct Unbecoming” by engaging in any action that
constitutes the commission of a felony or misdemeanor and “Conduct Unbecoming” by
lying or attempting to deceive regarding a material fact during the course of any
Departmental Investigation. A true and correct copy of the Police Board of Inquiry
(“PBI”) Statement of Charges Filed and Action Taken is attached hereto as Exhibit “C”.

24. A PBI hearing was held on March 8, 2017 whereby defendant Graham
was found guilty on all charges.

25. Defendant Graham’s employment with the Philadelphia Police
Department was terminated.

26. Upon information and belief, defendants Williams, the DAO and
defendant Leonardis knew prior to Mr. Sutton’s prosecution and/or conviction in
September 2014 that defendant Graham had engaged or was alleged to have engaged in

the above corrupt and dishonest conduct.
Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 11 of 67

The DAO’s Secret Do Not Call List

27. On March 6, 2018, the DAO, under Court Order to do so, released the “Do
Not Call List”, which was a secretly-maintained list of Philadelphia police officers whom
prosecutors sought to keep off the witness stand based on a history of dishonesty and
corruption.

28. | Upon information and belief, the Do Not Call List was created prior to Mr.
Sutton’s conviction by, at the direction of, or with the knowledge and approval of
defendant Williams.

29. The Do Not Call List placed each officer listed in one of three categories:
(1) those who engaged in serious misconduct such that they could not be called as a
witness without explicit permission from the First District Attorney, (2) those who could
be used as a witness but the defense attorney was to be informed of the officer’s
misconduct and (3) those who could be called as a witness but the prosecutor was to be
aware of the misconduct.

30. Defendant Graham was on the Do Not Call List and was placed in the
most serious category such that he could not be called as a witness without the express
written approval of the First Assistant District Attorney.

Mr. Sutton’s Unlawful Arrest, Imprisonment and Prosecution

31, On January 23, 2014, Mr. Sutton was arrested and charged with various
drug-related offenses based on defendant Graham’s false assertion that Mr. Sutton was
observed participating in drug transactions with confidential informants on January 14,

2014 and January 22, 2014.
Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 12 of 67

32. Defendant Buitrago participated in the false arrest, imprisonment, and
prosecution of Mr. Sutton knowing that the allegations against Mr. Sutton were
fabricated.

33. Mr. Sutton has maintained his innocence from the date of his arrest on
January 23, 2014 until the charges against him were dismissed on May 10, 2019.

34. The defendant officers gave false statements concerning the incident
described in the complaint.

35. Subsequent to the unlawful detention and arrest of Mr. Sutton, defendants
prepared and caused to be prepared police paperwork intentionally misrepresenting the
events that led to the arrest of Mr. Sutton. These misrepresentations were intentional,
malicious, in bad faith, deliberately indifferent and recklessly indifferent to Mr. Sutton’s
rights.

36. The defendant officers were aware of exculpatory information about Mr.
Sutton.

37. The defendant officers failed to provide exculpatory information known to
them to Mr. Sutton or his criminal counsel.

38. The exculpatory information known to police that was not provided to Mr.
Sutton included the real facts and circumstances of the incident.

39. | The misrepresentations contained in the affidavit of probable cause, arrest
report and property receipts were material to the probable cause determination of the
arrest; indeed, without these allegations, the probable cause required for Mr. Sutton’s

arrest contain no cause or reason to warrant the arrest and/or prosecution.
Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 13 of 67

40. The defendant officers provided prosecutors from the DAO with false,
misleading, and incomplete information regarding their investigation in this case in an
effort to obtain the DAOs approval for Mr. Sutton’s prosecution.

41. The actions of the defendant officers in submitting materially false
information was part of a practice and custom of the defendant officers and other officers
in the Philadelphia Police Department to secure search warrants and prepare arrest reports
based on false information.

42. The defendant officers disregarded proper police practices regarding the
preparation of post arrest documentation and these actions led to the improper conduct in
this case.

43.  Atno time during the incident described in this complaint did Mr. Sutton
violate the laws of Pennsylvania or any other jurisdiction as described in the bogus
paperwork prepared by the defendant police officers.

44. A preliminary hearing was held on March 26, 2014, at which time the
charges against Mr. Sutton were held for court based entirely on the false testimony of
defendant Graham.

45. Defendant Leonardis prosecuted the case against Mr. Sutton on behalf of
the DAO.

46. On September 16, 2014, following a non-jury trial, Mr. Sutton was
convicted of the drug-related offenses based on the intentionally false testimony of

defendants Graham and Buitrago.
Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 14 of 67

47. On November 24, 2014, Mr. Sutton was sentenced to two concurrent
terms of eleven and one-half to twenty-three months imprisonment as well as five years
probation.

Mr. Sutton is Granted a New Trial and the
Charges Against Him Are Nolle Prossed After Defendant
Graham’s Corrupt Behavior and the Do Not Call List Are Publicly Disclosed

48. On March 6, 2018, the Do Not Call List was released by the Philadelphia
District Attorney’s Office and made publically available for the first time.

49, On March 28, 2019, Mr. Sutton’s criminal defense attorney filed a motion
for a new trial/PCRA/writ of habeas corpus asserting that Mr. Sutton was entitled to a
new trial based on the prosecution’s withholding of exculpatory evidence that defendant
Graham was on the Do Not Call List for having previously engaged in corrupt and
dishonest conduct in connection with his duties as a police officer.

50. On May 10, 2019, Mr. Sutton was granted a new trial and the District
Attorney’s motion to nolle prosse all the charges was granted.

51. The charges against Mr. Sutton were nolle prossed because of the
defendant officers’ history of corruption and dishonest conduct, including fabricating and
planting evidence, as well as repeated preparation of bogus paperwork and similar
activities.

52.  Asadirect and proximate result of the defendants’ actions, Mr. Sutton was
deprived of rights, privileges and immunities under the Fourth, Fifth and Fourteenth
Amendments to the United States Constitution and in particular the right to be free from

malicious prosecution, the right to be free from false arrest, the right to be free from false

imprisonment, the right to due process of law and the right to a fair trial.
Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 15 of 67

53. The actions and/or inactions of the defendants violated the clearly
established federal constitutional rights of Mr. Sutton to freedom from malicious
prosecution, the right to be free from false arrest, the right to be free from false
imprisonment, the right to due process of law and the right to a fair trial.

54. | The defendant officers, acting in concert and conspiracy, caused Mr.
Sutton to be unlawfully arrested, prosecuted and imprisoned by falsifying information
and fabricating evidence to support the claim that Mr. Sutton was involved in criminal
activity, and failing to disclose exculpatory evidence.

55. Defendant Leonardis, acting pursuant to the widespread practice of the
DAO of withholding exculpatory evidence, including but not limited to evidence of the
Do Not Call List, caused Mr. Sutton to be unlawfully imprisoned by intentionally failing
to disclose that defendant Graham had previously engaged in corrupt and dishonest
behavior in connection with his duties as a police officer and was on the Do Not Call
List.

56. The unlawful arrest, prosecution and detention of Mr. Sutton was the
direct result of all defendants’ pattern, practice and custom of subjecting citizens such as
Mr. Sutton to arrest, prosecution and detention without probable cause and without
disclosing exculpatory evidence so as to deprive citizens such as Mr. Sutton of their due
process rights and their right to a fair trial.

57. The defendants acted willfully, deliberately, maliciously or with reckless
disregard of Mr. Sutton’s constitutional and statutory rights.

58. As adirect and proximate result of the actions of all defendants, Mr.

Sutton suffered and continues to suffer physical and psychological harms, pain and
Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 16 of 67

suffering, damage to reputation, some or all of which may be permanent, as well as
financial losses.

59. As adirect and proximate result of the actions of all defendants, Mr.
Sutton spent in excess of five years unlawfully incarcerated.

60. Asadirect and proximate result of the actions of all defendants, on or
about February 6, 2016, while serving his sentence at Cambria Community Center, Mr.
Sutton was caused to fall while getting out of the shower due to a dangerously wet floor
and sustained severe and permanent injuries and disfigurement including a fractured wrist
a various other ills.

61. All defendants engaged in the aforesaid conduct for the purpose of
violating Mr. Sutton’s constitutional rights by subjecting him to unlawful arrest,
prosecution and prolonged detention.

62. The actions and conduct of the defendant officers and defendant Leonardis
were caused by a policy, practice and custom of defendant City of Philadelphia and/or the
DAO of failing, with deliberate indifference, to supervise, monitor, and properly train
narcotics officers and/or attorneys in the DAO with respect to (a) their duty to provide
only truthful information in securing search and arrest warrants, (b) their duty to ensure
that relationships and dealings with confidential informants are in accord with Police
Department policy and constitutional commands, (c) their duty to disclose exculpatory
evidence in criminal cases, (d) their duty not to undertake arrests in the absence of lawful
grounds, (e) their duty to provide accurate and truthful information to the prosecutor’s

office, (f) their duty to report and disclose misconduct and illegal actions of other police
Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 17 of 67

officers, and (g) the fabrication of evidence against an accused to justify their illegal
actions and conduct.

63. The failure of defendants City of Philadelphia and DAO to properly train
and supervise officers and attorneys regarding their duty to disclose exculpatory evidence
resulted in a widespread pattern of Brady violations such that upon public disclosure of
the Do Not Call List the Commonwealth agreed to dismiss over 1500 criminal
convictions that were based on testimony of police officers considered not credible,
including Mr. Sutton’s conviction.

64. Defendant City of Philadelphia has failed to properly discipline the
defendant officers and other officers in the Police Department in cases involving
violations of rights of civilians, including cases of improper arrests and prosecutions,
thereby causing the violations in this case.

65. Defendants City of Philadelphia, DAO and Williams failed to properly
discipline defendant Leonardis and other attorneys in the DAO in cases involving
suppression of exculpatory evidence, thereby causing the violations in this case.

66. The above described actions of all of the defendants caused the violations
of the plaintiffs’ rights under the Fourth, Fifth and Fourteenth Amendment as alleged in
this Complaint.

COUNT ONE
42 U.S.C. § 1983 against defendants Graham, Buitrago and Leonardis

67. Mr. Sutton hereby incorporates by reference paragraphs | through 66 of
his Complaint as if the same were set forth at length herein.
68. Asadirect and proximate result of all defendants’ conduct, committed

under color of state law, Mr. Sutton was deprived of the right to be free from unlawful
Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 18 of 67

detention, the right to be free of false arrest, the right to be free of false imprisonment, the
right to be free of malicious prosecution, the right to due process of law and the right to a
fair trial. As a result, Mr. Howard suffered and continues to suffer harm in violation of
his rights under the laws and Constitution of the United States, in particular the Fourth,
Fifth and Fourteenth Amendments, and 42 U.S.C. §1983.

69. As a direct and proximate result of the acts of all defendants, Mr. Sutton
sustained injuries, emotional harm, loss of liberty and financial losses, all to his detriment
and harm.

70. The actions of the defendants were so malicious, intentional and reckless,
and displayed such a reckless indifference to Mr. Sutton’s rights and well-being that the
imposition of punitive damages is warranted.

COUNT TWO
Supplemental State Claims Against defendants Graham, Buitrago and Leonardis

71. Mr. Sutton hereby incorporates by reference paragraphs 1 through 70 of
his Complaint as if the same were set forth at length herein.

72. The acts and conduct of the defendants Graham, Buitrago and Leonardis
in this cause of action constitute false arrest/false imprisonment, malicious prosecution,
negligent infliction of emotional distress, outrageous conduct causing emotional distress,
defamation, abuse of process and invasion of privacy — casting in false light under the
laws of the Commonwealth of Pennsylvania, and this Court has supplemental jurisdiction
to hear and adjudicate these claims.

73. Defendants Graham, Buitrago and Leonardis, acting in concert and
conspiracy, committed acts in violation of Mr. Sutton’s Constitutional Rights and against

the laws of Pennsylvania. The defendants made statements among themselves and others
Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 19 of 67

in order to conceal their unlawful and unconstitutional conduct and in an attempt to deny
plaintiff's access to the courts and to due process and to cover-up the wrongful arrest,
prosecution and imprisonment of Mr. Sutton.

74. Defendants performed overt acts in furtherance of the conspiracy.

75. As adirect and proximate result of the acts of all defendants, Mr. Sutton
sustained injuries, emotional harm, loss of liberty and financial losses, all to his detriment
and harm.

76. The actions of the defendants were so malicious, intentional and reckless,
and displayed such a reckless indifference to Mr. Sutton’s rights and well-being that the
imposition of punitive damages is warranted.

COUNT THREE
Bystander Liability
42 U.S.C. § 1983 Against Defendants Graham and Buitrago

77. Mr. Sutton hereby incorporates by reference paragraphs 1 through 76 of
his Complaint as if the same were set forth at length herein.

78. Plaintiff believes and therefore avers that defendant police officers
encouraged and stood idly by while Mr. Sutton was unlawfully arrested, prosecuted and
imprisoned.

79. By encouraging and failing to intervene, the defendant police officers
effectively assisted each other in unlawfully arresting, prosecuting and imprisoning Mr.
Sutton and therefore deprived Mr. Sutton of his Constitutional rights and privileges under

the Fourth, Fifth, and Fourteenth Amendments to the Constitution of the United States

and were in violation of 42 U.S.C. Section 1983.
Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 20 of 67

80. The defendant police officers made statements among themselves and
others in order to conceal their unlawful and unconstitutional conduct and in an attempt
to deny plaintiffs access to the courts and to due process and to cover-up the wrongful
arrest, prosecution and detention of Mr. Sutton.

81. Each defendant police officer had an affirmative duty to prevent the
unlawful arrest, prosecution and imprisonment of Mr. Sutton.

82. Each of the defendant police officers had an opportunity to intervene to
prevent the unlawful and illegal arrest, prosecution and imprisonment of Mr. Sutton and

failed to fulfill their obligation.

83. | Asaresult of the above actions, Mr. Sutton suffered the damages as
aforesaid.
84. The actions of the defendant police officers were so malicious, intentional

and reckless, and displayed such a reckless indifference to Mr. Sutton’s rights and well-

being that the imposition of punitive damages is warranted.

COUNT FOUR
42 U.S.C. § 1983 Against Defendants City of Philadelphia, DAO and Williams

85. Mr. Sutton hereby incorporates by reference paragraphs 1 through 84 of
his Complaint as if the same were set forth at length herein.

86. Defendant City of Philadelphia has encouraged, tolerated, ratified and has
been deliberately indifferent to the following patterns, practices and customs and to the
need for more or different training, supervision, investigation or discipline in the areas of:

a. Unlawful detentions and unlawful arrests by police officers;

b. The proper exercise of police powers, including but not limited to the
use of false information to obtain search warrants, fabrication of
Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 21 of 67

evidence, unlawful arrest, malicious prosecution and unlawful
detention;

c. The monitoring of officers whom it knew or should have known were
suffering from emotional and/or psychological problems that impaired
their ability to function as officers;

d. The failure to identify and take remedial or disciplinary action against
police officers who were the subject of prior civilian or internal

complaints of misconduct;

e. Police officers’ use of their status as police officers to employ the use
of unlawful search and/or arrest, or to achieve ends not reasonably
related to their police duties;

f. Police officers’ use of their status as police officers to employ the use
of unlawful arrest, invoke the Code of Silence, or to achieve ends not
reasonably related to police duties;

g. The refusal of police officers to intervene when other officers violate
the rights of citizens in their presence;

h. The failure to identify and take remedial or disciplinary action against
units of officers assigned to narcotics investigations in light of
repeated instances of misconduct over a period of many years as
alleged in this Complaint; and

i. The refusal of police officers to report or provide information
concerning the misconduct of other police officers, a custom or
practice known as the “Code of Silence.”

87. Defendant City of Philadelphia failed to properly train, supervise or
discipline officers assigned to narcotics units of the Philadelphia Police Department who
have engaged over a period of many years in systematic abuses of authority, including
but not limited to: (a) the duty to disclose exculpatory evidence in criminal cases, (b)
their duty not to undertake arrests in the absence of lawful grounds, (c) the duty to
provide accurate and truthful information to the prosecutor’s office, (d) the duty to report

and disclose misconduct and illegal actions of other police officers, and (e) the

fabrication of evidence against an accused to justify their illegal actions and conduct.
Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 22 of 67

88.

Defendant City of Philadelphia failed to properly sanction or discipline

officers, who are aware of and conceal and/or aid and abet violations of constitutional

rights of individuals by other Philadelphia Police Officers, thereby causing and

encouraging Philadelphia police, including the defendant officers in this case, to violate

the rights of citizens such as Mr. Sutton.

89.

Defendant City of Philadelphia is deliberately indifferent to the need to

train, supervise and discipline police officers. The Internal Affairs Division (IAD) of the

Philadelphia Police Department (PPD) fails to provide an internal disciplinary

mechanism that imposes meaningful disciplinary and remedial actions in the following

respects:

There are excessive and chronic delays in resolving disciplinary
complaints;

There is a lack of consistent, rational and meaningful disciplinary and
remedial actions;

There is a failure to effectively discipline substantial numbers of
officers who were found to have engaged in misconduct.

The PPD’s internal investigatory process has fallen below accepted
practices and is arbitrary and inconsistent;

The PPD discipline, as practiced, is incident based rather than
progressive. Thus, repeat violators are not being penalized in
proportion to the number of violations.

The conduct of IAD investigations demonstrates that PPD internal
affairs personnel are not adequately trained and supervised in the
proper conduct of such investigations;

A global analysis of IAD’s investigatory procedures indicates a pattern
of administrative conduct where the benefit of the doubt is given to the
officer rather than the complainant;

. There are serious deficiencies in the quality of IAD investigations and

the validity of the IAD findings and conclusions;
Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 23 of 67

i. The PPD lacks an effective early warning system to identify, track and
monitor “problem” officers.

j. Despite the fact that several of the defendant officers had amassed an
exceptionally large number of serious misconduct complaints, the

officers stayed well below the radar of an early warning system;

k. Despite numerous prior complaints against several of the defendant
officers, the PPD took no meaningful disciplinary or remedial actions;

1. Despite numerous prior complaints against several of the defendant
officers, the PPD took no meaningful steps to more closely monitor,
retrain and supervise the officers;

m. IAD frequently fails to interview available eyewitnesses to incidents
involving citizen complaints of misconduct. The interviews that are
conducted by IAD are below acceptable standards of police practice
and fail to address key issues in the cases; and

n. IAD fails to acknowledge the disproportionate and extreme use of
force used by police officers in the investigation of citizen complaints
and fails to properly categorize the police officers’ misconduct in those
cases as an impermissible use of force.

90. Prior to January 23, 2014, defendants City of Philadelphia, DAO and
Williams developed and maintained polices and/or customs exhibiting deliberate
indifference to the constitutional rights of persons accused of crimes to disclosure of
exculpatory evidence, which caused the violation of Mr. Sutton’s rights.

91. It was the policy and/or custom of the City of Philadelphia, DAO and
Williams to cover-up and conceal evidence that police officers had previously engaged in
corrupt and dishonest acts in connection with their official duties.

92. It was the policy and/or custom of the City of Philadelphia, DAO and

Williams to inadequately supervise and train attorneys employed in the DAO, including

defendant Leonardis, regarding their obligation to disclose exculpatory evidence to
Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 24 of 67

persons charged with criminal offenses, thereby failing to adequately discourage further
constitutional violations on the part of attorneys employed in the DAO.

93.  Asaresult of the above described policies and customs, attorneys in the
DAO were instructed or encouraged to systematically violate the rights of persons
accused of criminal offenses, and in particular to suppress evidence that testifying police
officers had engaged in corrupt and dishonest conduct in connection with their official
duties and were not credible, resulting in a pattern of illegal and improper convictions,
believed to be in excess of 1500 cases, that were subsequently dismissed after publication
of the Do Not Call List and after wrongfully accused persons such as Mr. Sutton served
substantial periods of incarceration.

94. Defendants have by the above described actions deprived the plaintiff of
rights secured by the Fourth, Fifth and Fourteenth Amendments to the United States
Constitution in violation of 42 U.S.C. §1983.

95. Asaresult of the above actions, Mr. Sutton suffered the damages as
aforesaid.

96. The actions of defendants City of Philadelphia, DAO and Williams were
so malicious, intentional and reckless, and displayed such a reckless indifference to Mr.

Sutton’s rights and well-being that the imposition of punitive damages is warranted.
Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 25 of 67

WHEREFORE, the plaintiff requests the following relief:

a. Compensatory damages as to all defendants;

b. Punitive damages as to the individual defendants;

c. Reasonable attorney’s fees and costs as to all defendants;

d. Such other declaratory and further relief as appears reasonable and just;

and

e. A jury trial as to each defendant and as to each count.

Date: March 4, 2020

Zt 2 —

BRIAN S. CHACKER, ESQUIRE

JAMES A. WELLS, ESQUIRE
GAY & CHACKER, P.C.

1731 Spring Garden Street
Philadelphia, PA 19130

(215) 567-7955

fax: (215) 567-6809
brian@gayandchacker.com
james@gayandchacker.com

Attorneys for Plaintiff
Andre Sutton
Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 26 of 67
Case 2:18-cv-02066-MMB Document 1-1 Filed 05/17/18 Page 2 of 26

 

« or warn: PAD Walken stot te i Geihied eae iisivin
house on Brockto Re aes 9.004239). P/O Walker
unk ofthe vehicle and gave'd a |

 

EXHIBIT
Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 27 of 67
Case 2:18-cv-02066-MMB Document 1-1 Filed 05/17/18 Page 3 of 26 .

 
Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 28 of 67
Case 2:18-cv-02066-MMB Document1-1 Filed 05/17/18 Page 4 of 26 |

 

shout BIO ot iciardetl po aby nd sin — ex

       

Graham stated when ly ceo aarti
vith P/O Liciardello and P/O Reynolds about whet be gaid to Cpl. Me
le cn ) stated P/O Liciardello and P/O Reynolds

 
    
 

 
   

> caidtin PO Mee |
\ Wilts, ni P/O Bay a Seer - :
Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 29 of 67
Case 2:18-cv-02066-MMB Documenti1-1 Filed 05/17/18 Page 5 of 26

 
Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 30 of 67
Case 2:18-cv-02066-MMB Document 1-1 Filed 05/17/18 Page 6 of 26

 

ease =

 

hy
Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 31 of 67
Case 2:18-cv-02066-MMB Document 1-1 Filed 05/17/18 Page 7 of 26

 

 
Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 32 of 67
Case 2:18-cv-02066-MMB Document 1-1 Filed 05/17/18 Page 8 of 26

 
Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 33 of 67
Case 2:18-cv-02066-MMB Document 1-1 Filed 05/17/18 Page 9 of 26

 
Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 34 of 67
Case 2:18-cv-02066-MMB Document1-1 Filed 05/17/18 Page 10 of 26

 
Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 35 of 67
Case 2:18-cv-02066-MMB Document 1-1 Filed 05/17/18 Page 11 of 26

 
Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 36 of 67
Case 2:18-cv-02066-MMB Document 1-1 Filed 05/17/18 Page 12 of 26

   

 
Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 37 of 67
Case 2:18-cv-02066-MMB Document1-1 Filed 05/17/18 Page 13 of 26

 
Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 38 of 67
Case 2:18-cv-02066:-MMB Document1-1 Filed 05/17/18 Page 14 of 26

   

‘are svat he did on his jobs but this was a Pederat job and T.

 
Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 39 of 67
Case 2:18-cv-02066-MMB Document 1-1 Filed 05/17/18 Page 15 of 26

   

 
Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 40 of 67
Case 2:18-cv-02066-MMB Document 1-1 Filed 05/17/18 Page 16 of 26

 

 

~-1aD#14-1404, P/O Reginald:
Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 41 of 67
Case 2:18-cv-02066-MMB Document 1-1 Filed 05/17/18 Page 17 of 26

 

 

rev atovaa el tor iso preston enya eS

2. naa nme ety i Sunovo ope station ie ie
A. Noeia hehe

i] Jovi me ih eet agit pa ita) Si: ok 5 rihiam?

  
Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 42 of 67
Case 2:18-cv-02066-MMB Document1-1 Filed 05/17/18 Page 18 of 26

 

 

5 @ Whee cee?

   

pam et ete ie tates Ela sci niei
St ec le emt a |

 

 
  
 

nuit it ee Liciardelio were inthe aquad. Cat
ie eaves ie. the Ht oe: tok was given ta:
aN ane PORE I meen.

_ 2 .

si aor)

 
 
Case 2:18-cv-02066-MMB Document 1-1 Filed 05/17/18 Page 19 of 26

Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 43 of 67

 
Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 44 of 67
Case 2:18-cv-02066-MMB Document 1-1 Filed 05/17/18 Page 20 of 26

 

 

. G.Wikses inact oF geass pull
A. Tami nat gue: Might have bee on Bryamnawe Ave

| Wehner ie seen
A.No, ae

 

 

: erence vie ag cen 7
ie ° ali fo Ma ‘and a large a ne Tne « at zo. The Het aie. mil ch att

   
   

 

Reynolds ii taj write vite
bing fois eer tena topline Hei,

 

1Q. Whe: ictndince elie a

 

oA Le, Otto; Spione, Betts, Lid

@ ‘Was; But. Mocibskey sheet
nen ember

A se

 

  
    
 

 
Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 45 of 67
Case 2:18-cv-02066-MMB Document1-1 Filed 05/17/18 Page 21 of 26

f . Segre seen dt a an bat. Baar One wouasio

  
  

 

 

Ofte ttle Here wad there: dow iow Sg

" ren eon. Lt. -Ojto had his own ssh |

Qi. 2 Yo tnt i ob an tara
__ Saale ot Di Noa i onthe?

ree Tm ut ald only hold the. dng aces fai
gis appente ithe apap tS sent ee ept the;

  
  

 
    
  

ane “s | 7 jes i
- ate is B33 3

 

 

®. Dito tsihi
A. No. :

2g call witness other ots Piet tit

 

  
 

Pai ae cnt a mreeno alk ing 16 Cpl aL
_, Stanford from CWY, seid se bes venga heads up if thene areiany P
ketene: ese

  
Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 46 of 67
Case 2:18-cv-02066-MMB Document1-1 Filed 05/17/18 Page 22 of 26

 

   
 

‘é jee baat ing?!
ae Yes, That i how lt got she matic The:

‘Gartner tomers ei Bie ty” eae 3
| nd three time en me dy caning. up;

   
   

 
 

= 0 od aw Ody a

ss ht te job doi rider cy
GE ees

| aan erat or
5 bedroom. Hes had.« whole hookup in

    

 

‘ Did i stint sy sie?

Q. Diays arte di oh wigan aut ig a1
| ~ No,ta ao bea ! eT

 
 
  
 
  

9 ¥ esi ena IRE iy race etal nin, TEN ecu ha,
A pate womens

  

 
   

ome mi = cae “Tet
Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 47 of 67
Case 2:18-cv-02066-MMB Document 1-1 Filed 05/17/18 Page 23 of 26

 

    

pee ead Sorento Seon Toley money wel
etea GEjeb, ‘
Speiser took: tis clonenit she chains ictalas The: Ae,
+ standing id hes bat dont ewe ean te i as aS tid at
meta sheen Oe. sess

ancient Patt

  
  

    

 

 

Ate
Did money?
itis

 
Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 48 of 67
Case 2:18-cv-02066-MMB Document 1-1 Filed 05/17/18 Page 24 of 26

 

Sven See dara apexans agree tp many Me
on nian | them in south Philadelphia and then we left and then‘mé'and
Noninan ff nthe weed job: Their job led to the-apartment were they got a lott

 

 

  

1 tila sc pape
Avo; 1 do abi we id ,

QW vin ere
ae Ldowthngw

  

Asan soe

: Sih aatins about thet job?!
ks seemenimsate Barber. ier tld méthat he etd web kn

viet pom Menon eater ie iy. Vdenied it.

@ Where deep Barber won
: A. NFU.

| 9.Do you ion howihe found oso tien

_ ANO,
2 gis al erg bg led tins Captait ‘Werner's oltice ani shority :
“ahout eo site setae riment in Roxborough Tea.

 

 

 

    

       
Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 49 of 67
Case 2:18-cv-02066-MMB Document1-1 Filed 05/17/18 Page 25 of 26

 

 

A. Yeu

| Qo anh me

 

: Trt fone some mney ind. tk ise ch some oath mei

 
Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 50 of 67
Case 2:18-cv-02066-MMB Document 1-1 Filed 05/17/18 Page 26 of 26

c

ters there: were:18 tn 20 |Pnetth Ricans then”

 

     

OR yok: When we wot bak tbe flare
eee oe ‘Léciordello inde ihe mid Reyiclds'give the money back.
sont he ol th gu oh iainee is lsat
i sl om 7 \ ry wes. %
vate 1: i emote ear sc

 
 

  

 
  

    

: ®: feel Nee
Aes

, is Wierd todeps WO ed, ae ag Mg te Bae
AL We didiuet goto the stiop. We'stapy ite lien tin wading Ricir davies,

“street ip the 25" District, |
40. st el eae ? Seely,

+ AcThe’kid was connected t9 the shop He ae nerat ihe a i ia fot
7 SRP Sree ‘

 

 

 

 

a coven ut Wet (othe srt ond ound das Jat co money it
spade Soe cetlpeete!

 
Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 51 of 67
Case 2:18-cv-02066-MMB Document 1-2 Filed 05/17/18 Page 1 of 26

ce ge

m a if nd eens ig icon iui eficin' wit

 

" 0 you hsihene ” Se eDincare ‘Tedlshe phot tats:
ei Tetouan i vere Be seers a) ake

       
  
  

 

‘gay. I doi srt hin Notmsan ti: T
it him: The siray an thee: t ident police came
. cat oneine Sed Ti arrested. .

Qy sia. joni deesie uy gesting Been? sia Simp ith pe Bcc

ALN saw Sipseaalieor de tenet Tat St who beatin,

 

 

QuWhe Ms sien saad ak ge gpen?,
Bs. Tang taeda, | . 3 of oo
ce ‘ie w ke bout wale identified — vibo jowsaw at tit ee |

FDC and, fie threw tine atime na ly

| sai because ne said $100,000 wa ak him when adiesth aa

sentaioeeeais oh tales sn pein Bast Dis son ound 2020. 7h "Tiga a vo

 

    
    
   

 
Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 52 of 67
Case 2:18-cv-02066-MMB Document 1-2 Filed 05/17/18 Page 2 of 26

Pens ag * me \ a : is ‘ i ' : it
A ake gpg se es at erties. the a ‘all; ts re i ee at
: “was: inyolvedin. Téll meabourthat,.. _
SE A ES BN a ta ag ae 8 Mi dei ate va aa gc
- ee ig Seka ts be yt. Ea 4
ts eos ee patie aa B Lt ‘ i

ee
ire hea a page Deh Nh el
‘at | ee aie ee ae eee
k: |
: Ch MeL

 
Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 53 of 67
Case 2:18-cv-02066-MMB Document1-2 Filed 05/17/18 Page 3 of 26

   

  
 
 

i ns Lainedellos idea o find toy
noi, ‘Weide ke te

Q an

 

+: : Set sts cpt cee sca sate nr at ee

     
    
  

-81z6 OF What he fo maT ink (goto aa
sth oH 200 Te hap ete aoe

 

Q.Whieenantieer ar - “ie pee te A yet ot pt
Teena a ing hj bn thai riyGric else-pot ananey.

 

 
Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 54 of 67
Case 2:18-cv-02066-MMB Document 1-2 Filed 05/17/18 Page 4 of 26

 

_. Araps: Otto thenvealle Se etn ea oppo
. tekonge sition — eR drugs wers'lost.

 

 

   

oreo aor Seg RE
Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 55 of 67
Case 2:18-cv-02066-MMB Document1-2 Filed 05/17/18 Page 5 of 26

‘ e
“ £ is
sits, -cagat TE

 

   

Nn id ni i layout job Noman iva dy.

fet @: oat nce oa

  
 
 
    
   
  
   

  

nly ba wi were nit rue: ‘i
. Panhard omooniranaa f

inatown. Tell ine about —

timeuitter 4
orem es fe Ps

Jt a jen he was 1ét go, he ¢ beh eon onl a

  

   
Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 56 of 67
Case 2:18-cv-02066-MMB Document 1-2 Filed 05/17/18 Page 6 of 26

 

   

A. Liciardetlo told nie

«Bint hati ony on
oA. eee are,

 

 

‘inineae i sili as fy: :
: AT dont tow. sors akira

    

iat pc elie aren soc one, Qo

“Q. Whé seco te biter ottiedt there? oot
7% plement ieiee crats ere ~

 

 
Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 57 of 67
Case 2:18-cv-02066-MMB Document1-2 Filed 05/17/18 Page 7 of 26

 

 

; és ‘No.

 

_ ke eye ns aha se

  

 

 

 

 
Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 58 of 67

Case 2:18-cv-02066-MMB Document 1-2 Filed 05/17/18 Page 16 of 26

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ontaiit is oe: ns Sn hake @ seltennbie, 3
Senet Bale tiers, provided the’ sing we oe

 

the! ‘nvestigetaons | se
Baltesteie rk ‘dy. condet: ng a “gaits ‘Séueipttoh oe Gia i0s, se ging

aceusations of ¢timinal activity by mémbets of the Philadelphia
Department (PHPD), Narcopics Field! Wait (WE) , thring his” Livenuuientoa: BEY
Baltestrieri Has developed Papp NFU Officer Jeffrey | Walker ab a, cooperating
witness (CW). Walker has: adinitted his. ihivolverient in criminal . Activiey aga member
of NEU. Wal kex has’ “provided. information: ‘and. dgtaids i if his. activity: an stealing

money and drags from crimerscenes. Walker hag alse ‘prowited: the ‘panies oe

eit: WED: members . Bhat: Were, sinvolved: tn fetes ‘eedminial ain vee

Rieter has alse ‘beet seceiving adaietonad . in fori mation: Seem: BEE SMEG.

gindid.G » GK fked' asa pact, tim Mase Borge. =

for the FBr, and wad Providing athable athena: on. wage nee: iia = _
‘seuivities of oreioers of NEU. ee

; Peng: proffer -dttaneiaite of ‘teabea te iaies é awd is j

‘Geahaiat ta RS crimina. re ha net ® héreaties ses we

   

 

   

 

  

 

 

 

   

    
  
 

informacion ne nibating

      

exegiueed: anh a. “ee:
textdence.. Waikex'. 3
‘the search df the: ear Par
! apeettdcs ty. Walker ietatred

4

     
 

 

a ey 1 : aii ane on ce waa sla of ey, “t
chat. ne an Graham $2000; ee Stout he: search.

EXHIBIT

 
di:

pods fanily. neat

Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 59 of 67
Case 2:18-cv-02066-MMB Document 1-2 Filed 05/17/18 Page 17 of 26

f

 

     
   
  
 
  
  
  

 

 

bewed. by bal peaticien! and. en ‘SR’ ih ts Hess: , ie
Hiniatsl on hac cori fits! “intiogencet a

 

pies, - au “Fy, < a . Ss ; , en z police sibib,
the’ vis church ve e

any. years) and had.

   

   
 

yu Ws ec ae ye eh ee - eG.

 

-toufeiny Police RiRteaTe: from} NEU bo. a under, invesbigatson: ert

tie read” are. ose eee the Y atminiat ase

| tia Sob.

LES, that: Hokey a, Pag saa ius ape from, the:
Sar and wag bret € nd Liciardel1o.
went into a pr he Fao8 the. mone: ¥ Grane Bi this was

liane ‘hag. Malkowski: provided rata. with |2 pos’

  
 

 

   

   

oy “ sine te ‘beogquestioniag: ovation stared’ uae ae fae paver stalew aiyehing ©
ae ‘ipa 0 ‘Te, addiidien, sive Has ever offered tii mney: “Sea oct

eae aa the: ainty ty officers “know ‘that he’ a8 oa and would ‘never ‘Ai ae

Sgt cease Re ds aero with the: Brockton Strebt. Job. padauee: Be
nt om the seaceh watrant:, stated, why would T steal ‘anythiig, |

 
 
  

 
    
  
  
 
 
 
 
    

 

Lod of: ime Gisac wets ba) Crow ‘the! xe
how snuck. Woney Was’ At ae.” “eraham abate that: ie fei%, 2:
poreeii ef the: eae : 9 ei

 
  
 

Hi: hee : —e
stot went. wetuaes boutake the).
 bghe seta nt, Ae TR Chowe  Phangs,,op

  

    

| is hate ae Sep RA ; Ler ran Exon,
ri. ake hee Scales Mater ane

  
    
  
 
Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 60 of 67
Case 2:18-cv-02066-MMB Document 1-2 Filed 05/17/18 Page 18 of 26

   

 
   
 
 

Rai any" money-on eh Seat Se
oF gave, Graham any bony,
dLlegal, stelen money: Prom i

uaF ‘eeaham stated” ‘eat, hecbolice dt ies address was: ‘Beockton, Road). o's

Strest.' Graham: stated thatutie | ei Alief the: Apeaetae anid ale ‘Have: 110.

3 PaGaL er passing: ‘Eke’ heat, ea . :

the: following leva: ub
Seuies Ts 5 mene

. Ae Die; haat hat mioie: Shon uredecen. oaa'é Janswer: :No})
B Did: eee ‘that: = fect. Walker? sian Web

     
 
 
 
 
 
 

 

Pivea toe ts Gxehait wie
stated. ine hatter was: Lying, bee

 
 
 
  

4 because “ “tas been _ * abit x BB 8 ti ot Has, ae ibe “Geol ee ed’ tk ah 46 ™ Sir

P aupeniors.

: ie aici to ereat pias Pe
Road ease, he- was: pw dared! Sion’ ja’ Leics k
suspect Terry Scxugys.. the St tiggs Case ied: ae
the Seiidgs cases shoebax fidt of: money was. leonyers od.
after thab vase. ‘Seaton Heese res ety telephone: call from’: a3 me
to meet him. at ia Surioc 0: sas station. Graham stated.’ he dnove to the,
station and begab, filling up his gas bank. ‘When Walker arrived he handed « 3
ai énvelope and then: aeeee ane. Gtaham stated | bia che thtew the. Gavelope in the _
trash can iat ‘the Suhore: mbabions 0
an, resporige: to: questioning Gta di wiped ‘think ‘he diet rot open the enwencpe,
and had no dtiba, what was in 1 EE aivatae- “Grabamn: Tes a0: idea why walker mea

  
   
 
   

 
    
 

ST ur ig "RHE oe x ah ae tL " la i |
Be BEonkton — Paring).
2 ely one week:

  

   
  

    

 
 

 

 

  

ta £ a3 NO)
envelope; and. Graham. as
_ stated that the mete Hoe “kee

  

ice te aieabsating ani Se Say cg
ni S55 oney ‘ci raha

   
  
 
 

  
 

    

¥ ayar ezdraic i os - . —— southes:areinans eee { , ynetre neceived
any ‘goimendations ne ‘Eebers Speted ved” pce dt for his work. Graham added that
Walker, Liciardelio. and Reyndlde are protected. by, ‘eile, “Matanes ‘ea in the
IE REE ote, sand? they: geet fot protect him, Ss

  

ge Page diel .
Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 61 of 67
Case 2:18-cv-02066-MMB Document 1-2 Filed 05/17/18 Page 19 of 26

  

cw Se: eeuiibe
"section ati ae ‘ep

   

s this, sapeinatzon aire ‘Abeated Ae ees mexenandtion Results”
068 eise FeO. :
Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 62 of 67
Case 2:18-cv-02066-MMB Document 1-2 Filed 05/17/18 Page 21 of 26

 

 
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Givi Shp ~Bicanccacg, 2 < “Sttpension notice

   

 

 

 

 

 

 

 

EXHIBIT

 
Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 63 of 67
Case 2:18-cv-02066-MMB Document 1-2 Filed 05/17/18 .Page 22 of 26...

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 64 of 67
Case 2:18-cv-02066-MMB Document1-2 Filed 05/17/18 Page.23 of 26

 

 

 

 

 

 

 

 

gt, is Pinta
It. Kevin Rice #98
‘P/O Michael Lewis #2930,

 

 

 

| se chee ona

 

 

 

 

 

 

 

 

 
Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 65 of 67
. Case 2:18-cv-02066-MMB Document 1-2 Filed 05/17/18 Page 24 of 26

oe eH ele stat pete ett ot
SChactetior

  
  

 

 

 

 

 

 

 

 

 

 

yy er Le

Fl tried cuniy arid iin’ Heciing, (Sint ome, = Pasa

     

Conn

 

 

 

Tae aa
Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 66 of 67
Mee _ Case. 2: 18°C (OMe -02066- MMB, SocuTene 1- 2 Filed, ASL 7/18 | = FRADE 2 of 20." “se

 

 

 

 

 

 

  

 

 

 

TapHETa0r |
: sistant testing.

10 t-bytag oF eatempling to decebiaytaartny

    

eau of ey Depart invest etl jon’

_[sPeciFi¢arion.

 

jwirniess

 

 

 

 

HASTE Tae z Ss gist a Ages Mie :
Case 2:20-cv-01300-PD Document1 Filed 03/05/20 Page 67 of 67
Case 2:18-cv-02066-MMB Document1-2 Filed 05/17/18 Page 26 of 26

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
